I concur.
I am at a loss to know how the writ of mandamus prayed for could operate at the present time against any of the defendants. It is too late to reallocate the tax revenues from any of the tax sources for the years that have passed. Plaintiffs suggest the writ should issue to command the state tax commission to levy an additional tax to make up to the school districts the amount to which they claim to be entitled. There is, however, no statutory authorization for such a levy. The writ of mandamus cannot issue in a case such as this except to compel the performance of a duty specially imposed by law. I am unable to find any breach of a duty or of a trust on the part of the defendant officials or any of them. The argument of plaintiffs proceeds on the theory of a trust violated by some one or more of the defendants because the money collected from delinquencies and redemptions was not "allocated back" to the year of levy and paid to the school districts. This argument would have merit if the tax for each year had been specifically levied for or allocated to the school boards of the several school districts of the state and made payable to them when collected, as are the taxes levied by the respective boards of education. The taxes in question, however, were levied for the purpose of augmenting the state district school fund and when collected, whether in the year of levy or subsequently, were properly payable into that fund.
So far as I can see, the various officers have discharged the trust imposed upon them. The county treasurers collected *Page 529 
the money, settled with the state auditor and paid into the state treasury the portion of such redemptions and delinquencies collected to which the state school fund was entitled. Plaintiffs argue that it was the duty of the state auditor, when the moneys collected from delinquencies and redemptions were transmitted to him, to hold them in trust for the school districts and to transmit the same to such districts as beneficiaries. The law makes no such provision. The auditor reported the amount of money in the state district school fund to the state superintendent of public instruction as required by law on the 31st day of December, October, and March of each year, whereupon the state superintendent apportioned such funds among the several school districts of the state according to the number of school children as shown by the last census. This apportionment was certified to the state auditor, who thereupon drew his warrant upon the state treasurer in favor of the treasurer of the board of education of each school district. The officers seem to have followed the statute to the letter. I think there is no necessary implication requiring them to do otherwise.
While much may be said in favor of the policy contended for by defendants, I cannot see that the Legislature has so provided, and it certainly has not specifically imposed any duty upon any of the officers with respect to the operation of such policy. In the absence of specific legislation to the contrary, the officers were justified in pursuing the same policy that had been followed by their predecessors since 1921, when the provision for $25 per year for each school child became effective.